Exhibit 10.1
AMENDMENT NO. 1 TO
COMMON STOCK PURCHASE AGREEMENT
This Amendment No. 1 to the Common Stock Purchase Agreement, dated as of
November 24, 2009 (this “Amendment”), to the Common Stock Purchase Agreement
dated as of December 10, 2007 (the “Purchase Agreement”) is entered into by and
between Cyclacel Pharmaceuticals, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Company”), and Kingsbridge Capital
Limited, an entity organized and existing under the laws of the British Virgin
Islands (the “Investor”).
1. Reference to the Purchase Agreement; Definitions. Reference is made to the
Purchase Agreement and, specifically, to Section 10.6 thereof entitled,
“Amendment; No Waiver.” Terms defined in the Amendment and not otherwise defined
herein are used herein with the meanings defined in the Purchase Agreement.
2. Amendments to the Purchase Agreement. The Purchase Agreement is hereby
amended as follows:
a. Each of the following definitions set forth in Article I of the Purchase
Agreement, entitled, “Definitions,” shall be deleted in its entirety:
“Alternative Draw Down Amount” and “Liquidity Ratio.”
b. The definition of “Draw Down Discount Price,” as set forth in Article I of
the Purchase Agreement, entitled, “Definitions,” is hereby deleted in its
entirety and is replaced instead with the following new definition:
“Draw Down Discount Price” means (i) 80% of the VWAP on any Trading Day during a
Draw Down Pricing Period when the VWAP equals or exceeds $0.40 but is less than
or equal to $0.65,(ii) 83% of the VWAP on any Trading Day during the Draw Down
Pricing Period when VWAP exceeds $0.65 but is less than or equal to $0.90,
(iii) 85% of the VWAP on any Trading Day during the Draw Down Pricing Period
when VWAP exceeds $0.90 but is less than or equal to $1.00, (iv) 88% of the VWAP
on any Trading Day during the Draw Down Pricing Period when VWAP exceeds $1.00
but is less than or equal to $2.00, (v) 90% of the VWAP on any Trading Day
during the Draw Down Pricing Period when VWAP exceeds $2.00 but is less than or
equal to $6.50, (vi) 92% of the VWAP on any Trading Day during the Draw Down
Pricing Period when VWAP exceeds $6.50 but is less than or equal to $11.00, or
(vii) 94% of the VWAP on any Trading Day during the Draw Down Pricing Period
when VWAP exceeds $11.00.
c. The definition of “Maximum Draw Down Amount,” as set forth in Article I of
the Purchase Agreement, entitled, “Definitions,” is hereby deleted in its
entirety and is replaced instead with the following new definition:
“Maximum Draw Down Amount” means: (i) in respect of the first Draw Down after
the date hereof, 4.0% of the Company’s Market Capitalization at the time of such
Draw Down; (ii) in respect of not more than one Draw Down per calendar quarter
beginning on February 1, 2010, 3.0% of the Company’s Market Capitalization at
the time of such Draw Down and (iii) in respect of all other Draw Downs after
the date hereof, 2.0% of the Company’s Market Capitalization at the time of such
Draw Down.

 





--------------------------------------------------------------------------------



 



d. Section 3.6(b) of the Purchase Agreement is hereby deleted in its entirety
and is replaced instead with the following new Section 3.6(b):
“b. For each Trading Day during a Draw Down Pricing Period where the VWAP is
less than the greater of (i) 85% of the Closing Price of the Company’s Common
Stock on the Trading Day immediately preceding the commencement of such Draw
Down Pricing Period, or (ii) $0.40, such Trading Day shall not be used in
calculating the number of Shares to be issued in connection with such Draw Down,
and the Draw Down Amount in respect of such Draw Down Pricing Period shall be
reduced by one eighth (1/8th) of the initial Draw Down Amount specified in the
Draw Down Notice. If trading in the Company’s Common Stock is suspended for any
reason for more than three (3) consecutive or non-consecutive hours during any
Trading Day during a Draw Down Pricing Period, such Trading Day shall not be
used in calculating the number of Shares to be issued in connection with such
Draw Down, and the Draw Down Amount in respect of such Draw Down Pricing Period
shall be reduced by one eighth (1/8th) of the initial Draw Down Amount specified
in the Draw Down Notice.”
e. Section 3.7 of the Purchase Agreement is hereby deleted in its entirety and
is replaced instead with the following new Section 3.7:
Section 3.7 Failure to Deliver Shares. If on any Settlement Date, the Company
fails to cause the delivery of the Shares purchased by the Investor, and such
failure is not cured within two (2) Trading Days following such Settlement Date,
the Company shall pay to the Investor on demand in cash by wire transfer of
immediately available funds to an account designated by the Investor the “Make
Whole Amount;” provided, however, that in the event that the Company is
prevented from delivering Shares in respect of any such Settlement Date in a
timely manner by any fact or circumstance that is not reasonably within the
control of, or directly attributable to, the Company, or is otherwise reasonably
within the control of, or directly attributable to, the Investor, then such two
(2) Trading Day period shall be automatically extended until such time as such
fact or circumstance is cured. As used herein, the Make Whole Amount shall be an
amount equal to the sum of (i) the Draw Down Amount actually paid by the
Investor in respect of such Shares plus (ii) an amount equal to the actual loss
suffered by the Investor in respect of sales to subsequent purchasers (taking
into account the return of the Draw Down Amount made under clause (i)), pursuant
to transactions entered into before the Settlement Date, of the Shares that were
required to be delivered by the Company, which shall be based upon documentation
reasonably satisfactory to the Company demonstrating the difference (if greater
than zero) between (A) the price per share paid by the Investor to purchase such
number of shares of Common Stock necessary for the Investor to meet its share
delivery obligations to such subsequent purchasers minus (B) the average Draw
Down Discount Price during the applicable Draw Down Pricing Period. In the event
that the Make Whole Amount is not paid within two (2) Trading Days following a
demand therefor from the Investor, the Make Whole Amount shall accrue annual
interest (on the basis of the 365 day year) compounded daily at a rate equal to
the greater of (i) the prime rate of interest then in effect as published by the
Wall Street Journal plus three percent (3%) and (ii) ten percent (10%), up to
and including the date on which the Make Whole Amount is actually paid. For the
purposes of this Section 3.7 facts or circumstances that are reasonably within
the control of the Company include such facts and circumstances solely
attributable to acts or omissions of the Company, its officers, directors,
employees, agents and representatives, including, without limitation, any
transfer agent(s) and/or accountant(s) engaged by the Company in connection with
the Company’s performance of its obligations hereunder. Notwithstanding anything
to the contrary set forth in this Agreement, in the event that the Company pays
the Make Whole Amount (plus interest, if applicable) in respect of any
Settlement Date in accordance with this Section 3.7, such payment shall be the
Investor’s sole remedy in respect of the Company’s failure to deliver Shares in
respect of such Settlement Date, and the Company shall not be obligated to
deliver such Shares.

 

2



--------------------------------------------------------------------------------



 



3. Amendment and Restatement of Warrant. The Warrant issued by the Company to
the Investor in connection with the execution of the Purchase Agreement, the
form of which was attached to the Purchase Agreement as Exhibit B, shall be
amended and restated in the form of Warrant attached hereto as Exhibit A (the
“Amended and Restated Warrant”), and all references in the Purchase Agreement to
the “Warrant” shall be to the Amended and Restated Warrant.
4. Miscellaneous. Except as otherwise set forth herein, the Purchase Agreement
shall remain in full force and effect without change or modification. This
Amendment shall be construed under the internal laws of the State of New York.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. This Amendment shall bind and inure to the benefit of the
parties and their respective successors and assigns.
(Remainder of page intentionally left blank. Signature page to follow.)

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Common Stock Purchase Agreement to be signed and delivered by their respective
duly authorized representative as of the date first written above.

           
KINGSBRIDGE CAPITAL LIMITED
      By:   /s/ Antony Gardner-Hilman         Antony Gardner-Hilman, Director   
          CYCLACEL PHARMACEUTICALS, INC.
      By:   /s/ Spiro Rombotis         Spiro Rombotis        President and Chief
Executive Officer   

 

